     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     CARMEN JOHN PERRI, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                    Plaintiff,               1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     481 ALBERTONI, LLC, a
                                                  325).
18   California limited liability company;
     and DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants 481
23
     ALBERTONI, LLC, a California limited liability company; and Does 1-10
24
     (“Defendants”) and alleges as follows:
25
                                             PARTIES
26
           1.      Plaintiff’s musculoskeletal and neurological systems are impaired.
27
     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
28
     hands, and legs. He has also developed permanent nerve damage that has caused
                                               1
                                          COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 2 of 9 Page ID #:2


 1   increased pain and limits his ability to function and limits his mobility, especially for
 2   any extended period of time. He is substantially limited in performing one or more
 3   major life activities, including but not limited to: walking, standing, ambulating,
 4   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 5   Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 6   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
 7   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
 8   any significant distance without having to periodically rest, and often relies upon
 9   mobility devices to ambulate including a cane, walker, or wheelchair. With such
10   disabilities, Plaintiff qualifies as a member of a protected class under the Americans
11   with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
12   Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
13   forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
14   facility and prior to instituting this action, Plaintiff suffered from a “qualified
15   disability” under the ADA, including those set forth in this paragraph. Plaintiff is
16   also the holder of a Disabled Person Parking Placard.
17         2.     Plaintiff is informed and believes and thereon alleges that Defendant
18   481 ALBERTONI, LLC, a California limited liability company, owned the property
19   located at 8820 S. Sepulveda Blvd., Westchester, CA 90045 (“Property”) on or
20   around October 21, 2020 upon which Bed Bath & Beyond (“Business”) is located.
21         3.     Plaintiff is informed and believes and thereon alleges that Defendant
22   481 ALBERTONI, LLC, a California limited liability company, currently owns the
23   Property.
24         4.     The Business is a store open to the public, which is a “place of public
25   accommodation” as that term is defined by 42 U.S.C. § 12181(7).
26         5.     Plaintiff does not know the true name of DOE Defendants, that may be
27   related to the Business and/or Property. Plaintiff is informed and believes that each
28   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
                                                 2
                                            COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 3 of 9 Page ID #:3


 1   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
 2   the true names, capacities, connections, and responsibilities of the Defendants and
 3   Does 1 through 10, inclusive, are ascertained.
 4                               JURISDICTION AND VENUE
 5          6.     This Court has subject matter jurisdiction over this action pursuant
 6   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 7          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 8   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 9   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
10   federal ADA claims in that they have the same nucleus of operative facts and
11   arising out of the same transactions, they form part of the same case or controversy
12   under Article III of the United States Constitution.
13          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
14   real property which is the subject of this action is located in this district and because
15   Plaintiff's causes of action arose in this district.
16                                FACTUAL ALLEGATIONS
17          9.     Plaintiff went to the Business on or about October 21, 2020 for the dual
18   purpose of purchasing health and bathing accessories and to confirm that this public
19   place of accommodation is accessible to persons with disabilities within the meaning
20   federal and state law.
21          10.    Unfortunately, although parking spaces were one of the facilities
22   reserved for patrons, there were no designated parking spaces available for persons
23   with disabilities that complied with the 2010 Americans with Disabilities Act
24   Accessibility Guidelines (“ADAAG”) on October 21, 2020.
25          11.    At that time, instead of having architectural barrier free facilities for
26   patrons with disabilities, Defendants have: an accessible parking area whose slope
27   exceeds ADAAG specifications (Section 502.4).
28          12.    Parking spaces are one of the facilities, privileges, and advantages
                                                  3
                                             COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 4 of 9 Page ID #:4


 1   reserved by Defendants to persons at the Property serving the Business.
 2         13.    Because Defendant 481 ALBERTONI, LLC, a California limited
 3   liability company, owns the Property, which is a place of public accommodation,
 4   they are responsible for the violations of the ADA that exist in the parking area and
 5   accessible routes that connect to the facility’s entrance that serve customers to the
 6   Business.
 7         14.    Subject to the reservation of rights to assert further violations of law
 8   after a site inspection found infra, Plaintiff asserts there are additional ADA
 9   violations which affect him personally.
10         15.    Plaintiff is informed and believes and thereon alleges Defendants had
11   no policy or plan in place to make sure that there was compliant accessible parking
12   reserved for persons with disabilities prior to October 21, 2020.
13         16.    Plaintiff is informed and believes and thereon alleges Defendants have
14   no policy or plan in place to make sure that the designated disabled parking for
15   persons with disabilities comport with the ADAAG.
16         17.    Plaintiff personally encountered these barriers. The presence of these
17   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
18   conditions at public place of accommodation and invades legally cognizable
19   interests created under the ADA.
20         18.    The conditions identified supra are necessarily related to Plaintiff’s
21   legally recognized disability in that Plaintiff is substantially limited in the major life
22   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
23   disabled parking placard; and because the enumerated conditions relate to the use of
24   the accessible parking, relate to the slope and condition of the accessible parking and
25   accessible path to the accessible entrance, and relate to the proximity of the
26   accessible parking to the accessible entrance.
27         19.    As an individual with a mobility disability who at times relies upon a
28   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
                                                 4
                                            COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 5 of 9 Page ID #:5


 1   accommodations have architectural barriers that impede full accessibility to those
 2   accommodations by individuals with mobility impairments.
 3          20.      Plaintiff is being deterred from patronizing the Business and its
 4   accommodations on particular occasions, but intends to return to the Business for the
 5   dual purpose of availing himself of the goods and services offered to the public and
 6   to ensure that the Business ceases evading its responsibilities under federal and state
 7   law.
 8          21.      Upon being informed that the public place of accommodation has
 9   become fully and equally accessible, he will return within 45 days as a “tester” for
10   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
11   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
12          22.      As a result of his difficulty experienced because of the inaccessible
13   condition of the facilities of the Business, Plaintiff was denied full and equal access
14   to the Business and Property.
15          23.      The Defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18          24.      The U.S. Department of Justice has emphasized the importance of
19   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
20   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
21   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
22   Coronavirus Disease 2019 (COVID-19) found at
23   https://www.ada.gov/aag_covid_statement.pdf.
24          25.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                  5
                                             COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 6 of 9 Page ID #:6


 1   removal were not achievable.
 2         26.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 5   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 6   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 7   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 8   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 9   have all barriers that relate to his disability removed regardless of whether he
10   personally encountered them).
11         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                               FIRST CAUSE OF ACTION
14   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
16                                        (P.L. 110-325)
17         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                a.     A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 7 of 9 Page ID #:7


 1                       accommodation would work a fundamental alteration of those
 2                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                b.     A failure to remove architectural barriers where such removal is
 4                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                       Appendix "D".
 7                c.     A failure to make alterations in such a manner that, to the
 8                       maximum extent feasible, the altered portions of the facility are
 9                       readily accessible to and usable by individuals with disabilities,
10                       including individuals who use wheelchairs, or to ensure that, to
11                       the maximum extent feasible, the path of travel to the altered area
12                       and the bathrooms, telephones, and drinking fountains serving
13                       the area, are readily accessible to and usable by individuals with
14                       disabilities. 42 U.S.C. § 12183(a)(2).
15         30.    Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
17   shall be at the same level as the parking spaces they serve. Changes in level are not
18   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
19   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
20   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
21   designated disabled parking space is a violation of the law and excess slope angle in
22   the access pathway is a violation of the law.
23         31.    A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily accessible
25   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26         32.    Here, the failure to ensure that accessible facilities were available and
27   ready to be used by Plaintiff is a violation of law.
28         33.    Given its location and options, Plaintiff will continue to desire to
                                                7
                                           COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 8 of 9 Page ID #:8


 1   patronize the Business but he has been and will continue to be discriminated against
 2   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 3   the barriers.
 4                               SECOND CAUSE OF ACTION
 5       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 6         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7   above and each and every other paragraph in this Complaint necessary or helpful to
 8   state this cause of action as though fully set forth herein.
 9         35.       California Civil Code § 51 et seq. guarantees equal access for people
10   with disabilities to the accommodations, advantages, facilities, privileges, and
11   services of all business establishments of any kind whatsoever. Defendants are
12   systematically violating the UCRA, Civil Code § 51 et seq.
13         36.       Because Defendants violate Plaintiff’s rights under the ADA,
14   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
15   52(a).) These violations are ongoing.
16         37.       Plaintiff is informed and believes and thereon alleges that Defendants’
17   actions constitute discrimination against Plaintiff on the basis of a disability, in
18   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
19   previously put on actual or constructive notice that the Business is inaccessible to
20   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
21   inaccessible form, and Defendants have failed to take actions to correct these
22   barriers.
23                                            PRAYER
24   WHEREFORE, Plaintiff prays that this court award damages provide relief as
25   follows:
26         1.        A preliminary and permanent injunction enjoining Defendants from
27   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
28   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
                                                  8
                                             COMPLAINT
     Case 2:20-cv-10322-SVW-JPR Document 1 Filed 11/11/20 Page 9 of 9 Page ID #:9


 1   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 2   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 3   under the Disabled Persons Act (Cal. C.C. §54) at all.
 4         2.     An award of actual damages and statutory damages of not less than
 5   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6         3.     An additional award of $4,000.00 as deterrence damages for each
 7   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 9         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
10   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
11                               DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this Complaint.
14

15   Dated: November 11, 2020                MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                       Attorney for Plaintiff
19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
